DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“providing a user a per-mile vehicle insurance” of claim 28
“processing the sensor time series data using a machine learning algorithm to determine an end point of the vehicle on the trip, wherein the machine learning algorithm is built using at least features computed from the sensor time series data” of claim 28.  While the drawings include “detect trip end” (330, Fig. 3) this appears to be a separate concept from that presently claimed.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because:
Figure 4 includes an arrow labeled with “Network Interface 420” which does not indicate where it is flowing by means of an additional reference numeral or pertinent label.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 28, 36, and 43 are objected to because of the following informalities:
As per claim 28, Applicant recites “a per-mile vehicle insurance” which appears to be missing a word after “insurance”, something along the lines of ‘policy’ or ‘coverage’.
As per claim 28, Applicant recites “is indicative of the vehicle has stopped” which is phrased awkwardly. 
As per claims 28 and 36, Applicant recites “a per-mile vehicle insurance” which appears to be missing a word after “insurance”, something along the lines of ‘policy’ or ‘coverage’.
As per claim 36, Applicant recites “computer memory” which is missing the article ‘a’ prior to “computer”.
As per claim 36, Applicant recites “detect the vehicle with the mobile computing device” which appears as though this limitation is missing a term related to the presence of such vehicle as described by the specification as filed in at least paragraph [0012].  
As per claim 36, Applicant recites “is indicative of the vehicle has stopped” which is phrased awkwardly. 
As per claim 43, Applicant recites “a per-mile vehicle insurance” which appears to be missing a word after “insurance”, something along the lines of ‘policy’ or ‘coverage’.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instantly, the Applicant has amended the limitations to recite “providing a user a per-mile vehicle insurance”, “determining an item of value for the per-mile insurance based at least on the distance traveled”.  The concept of providing and presenting an insurance amount were first amended into the claims with the amendments filed April 10, 2018.  That same filing also included the concept of “calculate the insurance for the vehicle on a per-unit distance basis”.  The language of the April 10, 2018 claims, as pertinent, was maintained in the September 6, 2019 claims filed by the Applicant.  The Specification as originally filed on November 11, 2017 mentions insurance in paragraphs [0057] and [0070] which are reproduced immediately infra: 

    PNG
    media_image1.png
    182
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    674
    media_image2.png
    Greyscale


As discussed, supra, with regard to the drawings, the originally filed drawings fail to disclose method steps related to a determination of anything specifically pertinent to insurance or items of value related to per-mile insurance. The originally filed disclosure does not include any method in which an item of value related to insurance may be calculated based upon trip information or even what such item of value may be.  At most, the Applicant has minimally described that some pecuniary systems may be impacted by a route or distance traveled.  
Although the Applicant has amended the instant claim to include recitations disclosed in haec verba, the amended claim continues to lack enablement.  

This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake 
(A) The breadth of the claims (The relation of an item of value and per-mile insurance based on distance traveled by a vehicle is extraordinarily broad.); 
(B) The nature of the invention (The lack of direction provided by the Applicant precludes an appropriate understanding of the nature of the invention as claimed.); 
(C) The state of the prior art (From the breadth of the claim and lack of supporting disclosure in the specification, it is unclear exactly what the Applicant is seeking to claim and to ascertain the state of the prior art.); 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art (It is not possible to predict the related art as it is unclear what the Applicant is claiming.); 
(F) The amount of direction provided by the inventor (The Applicant has not provided any direction connecting an item of value of per-mile insurance to a distance traveled by a vehicle or even what such items of value may be); 
(G) The existence of working examples (The Applicant has not alleged any existence of working examples.); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (One having ordinary skill in the art would be unable to make or use the invention as claimed without undue experimentation.). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).

As per claim 28, Applicant recites “processing the sensor time series data using a machine learning algorithm to determine an end point of the vehicle on the trip, wherein the  machine learning algorithm is built using at least features computed from the sensor time series data”.  The Specification as filed has been reproduced infra in pertinent part:  

    PNG
    media_image3.png
    587
    682
    media_image3.png
    Greyscale


(A) The breadth of the claims (The relation of the building of an algorithm from at least “features computed” from collected data extraordinarily broad.); 
(B) The nature of the invention (The lack of direction provided by the Applicant precludes an appropriate understanding of the nature of the invention as claimed.); 
(C) The state of the prior art (From the breadth of the claim and lack of supporting disclosure in the specification, it is unclear exactly what the Applicant is seeking to claim and to ascertain the state of the prior art.); 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art (It is not possible to predict the related art as it is unclear what the Applicant is claiming.); 
at least features computed from the sensor time series data.); 
(G) The existence of working examples (The Applicant has not alleged any existence of working examples.); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (One having ordinary skill in the art would be unable to make or use the invention as claimed without undue experimentation.). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).


Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instantly, the Applicant has amended the limitations to recite “an input to the machine learning algorithm includes spectrograms generated from the sensor time series data”.  Although the Applicant discloses the “Sensor time series may be transformed into spectrograms (e.g., images) and then the convolutional neural network may be trained on the spectrograms.” ([0055]).  The Disclosure as filed is silent with respect to how the claimed process is carried out and is further .
(A) The breadth of the claims; 
(B) The nature of the invention (The lack of direction provided by the Applicant precludes an appropriate understanding of the nature of the invention as claimed.); 
(C) The state of the prior art (From the breadth of the claim and lack of supporting disclosure in the specification, it is unclear exactly what the Applicant is seeking to claim and to ascertain the state of the prior art.); 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art (It is not possible to predict the related art as it is unclear what the Applicant is claiming.); 
(F) The amount of direction provided by the inventor (The Applicant has not provided any direction how spectrograms are generated from sensor data or how it serves as input for the machine learning algorithm.); 
(G) The existence of working examples (The Applicant has not alleged any existence of working examples.); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (One having ordinary skill in the art would be unable to make or use the invention as claimed without undue experimentation.). 
citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instantly, the Applicant has amended the limitations to recite “further comprising predicting vehicle or driver information using at least the sensor time series data”.  Although the Applicant discloses the “a convolution neural network can be used to determine vehicle or driving information, such as classifying the type of vehicle that is being driven from sensor data.  Sensor time series may be transformed into spectrograms (e.g., images) and then the convolutional neural network may be trained on the spectrograms.” ([0055]).  The Disclosure as filed is silent with respect to “predicting [] driver information using at least the sensor time series data” and is further silent with how vehicle information is to be predicted from sensor time series data.  As such, the originally filed disclosure lacks requisite enablement for such an activity as the applicant has not provided sufficient guidance or direction which would prevent one having ordinary skill in the art from undertaking undue experimentation in order to make or use the claimed invention.
(A) The breadth of the claims (predicting vehicle or driver information from at least sensor time series data is extraordinarily broad with regard to both the input and output of the predicting step.); 

(C) The state of the prior art (From the breadth of the claim and lack of supporting disclosure in the specification, it is unclear exactly what the Applicant is seeking to claim and to ascertain the state of the prior art.); 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art (It is not possible to predict the related art as it is unclear what the Applicant is claiming.); 
(F) The amount of direction provided by the inventor (The Applicant has not provided any direction for predicting driver information using at least sensor time series data and has provided a non-enabling sentence describing prediction of vehicle information.); 
(G) The existence of working examples (The Applicant has not alleged any existence of working examples.); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (One having ordinary skill in the art would be unable to make or use the invention as claimed without undue experimentation.). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
As per claims 29-30 and 32-35, these claims incorporate by reference the recitations rejected supra and are as such rejected due to this inclusion.
As per claim 36, the Applicant recites essentially the same claim as rejected claim 28.  The rejections presented supra are applied instantly mutatis mutandis.
As per claim 36, Applicant recites “detect the vehicle with the mobile computing device” and “when a presence of the vehicle is detected” which appears to be lacking in antecedent basis as the claim detects a vehicle but is later recalled as the detection of the presence of the vehicle.  The incongruity of claim language renders the instant claim indefinite.  
As per claim 38, the Applicant recites essentially the same claim as rejected claim 28.  The rejections presented supra are applied instantly mutatis mutandis.
As per claim 39, the Applicant recites essentially the same claim as rejected claim 30.  The rejections presented supra are applied instantly mutatis mutandis.
As per claims 37-42, these claims incorporate by reference the recitations rejected supra and are as such rejected due to this inclusion.
As per claim 43, the Applicant recites essentially the same claim as rejected claim 28.  The rejections presented supra are applied instantly mutatis mutandis.

As per claim 43, Applicant recites “detect the vehicle with the mobile computing device” and “when a presence of the vehicle is detected” which appears to be lacking in antecedent basis 
As per claim 44, the Applicant recites essentially the same claim as rejected claim 28.  The rejections presented supra are applied instantly mutatis mutandis.
As per claim 45, the Applicant recites essentially the same claim as rejected claim 30.  The rejections presented supra are applied instantly mutatis mutandis.
As per claims 44-47, these claims incorporate by reference the recitations rejected supra and are as such rejected due to this inclusion.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claim 28, Applicant recites “the vehicle” in line 3.  There is no antecedent basis for this limitation.  
Claims 28-30 and 32-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 28, the Applicant recites the term “an item of value for the per-mile insurance” which is wholly indefinite as there are many quantitative metrics associated with insurance.  For instance, an item of value could be a duration of a policy, policy 
As per claims 29-30 and 32-35, these claims incorporate by reference the recitations rejected supra and are as such rejected due to this inclusion.
As per claim 36, the Applicant recites essentially the same claim as rejected claim 28.  The rejections presented supra are applied instantly mutatis mutandis.
As per claim 36, Applicant recites “the vehicle”.  There is no antecedent basis for this limitation.  
As per claim 36, Applicant recites “a trip” after other instances of “a trip” are introduced and also recalls “the trip” which renders the claim indefinite as it is unclear if the Applicant is seeking to introduce new elements or recall those previously recited.
As per claim 39, the Applicant recites essentially the same claim as rejected claim 30.  The rejections presented supra are applied instantly mutatis mutandis.
As per claims 37-42, these claims incorporate by reference the recitations rejected supra and are as such rejected due to this inclusion.
As per claim 43, the Applicant recites essentially the same claim as rejected claim 28.  The rejections presented supra are applied instantly mutatis mutandis.
As per claim 43, Applicant recites “the vehicle” in line 5.  There is no antecedent basis for this limitation.  
As per claims 44-47, these claims incorporate by reference the recitations rejected supra and are as such rejected due to this inclusion.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant recites “predicting vehicle or driver information using at least the sensor time series data”  Looking to the Specification as originally filed, the Applicant recites “outputs vehicle or driving information, such as [] trip end” ([0054]) which indicates that the determination of a trip end is likely a subset of vehicle or driving information.  As such, the Applicant recites limitations that broaden the scope of the independent claim rather than narrow it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As per claim 39, the Applicant recites essentially the same claim as rejected claim 30.  The rejections presented supra are applied instantly mutatis mutandis.
As per claim 45, the Applicant recites essentially the same claim as rejected claim 30.  The rejections presented supra are applied instantly mutatis mutandis.

Claim Interpretation
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretations explicitly and implicitly provided infra in the prior art rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 32-34, 36-41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 10,664,917) in view of Lehmann (US 2011/0238289).


As per claim 28, Wasserman teaches a method for providing a user a per-mile vehicle insurance (“$0.25/mile”, Fig. 4), comprising: 



which mobile computing device comprises a global positioning system (GPS) (GPS 233, Fig. 2, Col. 11, line 18) and an accelerometer (Col. 11, line 25);

when a presence of the vehicle is detected by the mobile computing device, using the GPS and the accelerometer of the mobile computing device to determine a starting point of the vehicle on a trip (Col. 11, lines 18-21);

while the vehicle is on the trip, using the GPS and the accelerometer to generate sensor time series data (Col. 11, lines 14-21 “vehicle data, driver data, and driving data or other operational data” Col. 16, lines 49-60, Col. 13, line 10 and Col. 19, lines 32-36– the consideration of a driving log and real-time/near real-time data evaluation imputes a time based adaption of data or logging thereof which would be necessary to create any real-time analysis of a vehicle’s current driving status, and Col. 7, lines 15-30) wherein at least a portion of the sensor time series data is indicative of the vehicle has stopped (Col. 11, lines 20 and 30-31 “identify … stopping points of driving trips”),

processing the sensor time series data to determine an end point of the vehicle on the trip (Col. 11, lines 18-21 “a driving analysis software application [] may be able to identify [] stopping points of driving trips” and Col. 17, lines 12-15, Col. 20, lines 58-60 – Wasserman appears to use stopping and ending points interchangeably);  

determining a distance traveled by the vehicle on the per-unit distance basis based at least in part on the starting point and the end point of the vehicle on the trip (Col. 7, lines 15-20, Col. 16, lines 39-60, and Col. 19, 32-36)

determining an item of value for the per-mile insurance based at least in part on the distance traveled (Col. 28, lines 17-20, Col. 16, lines 39-60, Fig. 4 “$0.25/mile”).
 
Wasserman does not explicitly disclose the processing of the sensor time series data using a machine learning algorithm to determine an end point of the vehicle trip wherein the machine learning algorithm is built using at least features computed from the sensor time series data.  However, in a related invention, Lehmann teaches the utilization of machine learning algorithms to predict a destination ([0015] and [0017]).  It would have been obvious to modify Wasserman with the ability to process the sensor time series data using a machine learning algorithm to determine an endpoint wherein the learning algorithm is built using at least features computed from the sensor time series data without requiring a user to affirmatively input a trip end point so as to minimize the time a user is required to interact with a user interface.

As per claim 29, Wasserman teaches the method of claim 28, wherein an input to the machine learning algorithm includes spectrograms generated from the sensor data (Col. 8, lines 6-14 “cameras”, Col. 7, lines 34-46, Col. 11, lines 19-34 – wherein cameras provide 

As per claim 30, Wasserman teaches the method of claim 28, further comprising predicting vehicle or driver information using at least the sensor time series data (driver information: Cols. 7-8, lines 55-5 also Col. 11, lines 41-50, 64-66, vehicle information Col. 15, lines 18-25, Cols. 16-17, lines 66-11).   

As per claim 32, Wasserman teaches the method of claim 30, wherein the vehicle or driver information includes a likelihood that the vehicle is a particular type of vehicle (Cols. 9-10, lines 65-5) or an indication that the vehicle has implemented a hard brake (Col. 7, lines 15-20 and Col. 18 line 18 “sudden braking”).  

As per claim 33, Wasserman teaches the method of claim 28, wherein the machine learning algorithm uses user feedback to improve determining the end point of the vehicle during a trip (Col. 21, lines 4-24 “various user interface screens may be provided to collect or confirm such information directly from the insured driver”).  

As per claim 34, Wasserman teaches the method of claim 33, wherein the user feedback is received via a graphical user interface of the mobile computing device (Col. 21, lines 4-24 “various user interface screens may be provided to collect or confirm such information directly from the insured driver”).  



As per claim 37, Wasserman teaches the system of claim 36, wherein the mobile computing device is removable from the vehicle (Col. 21-22, lines 67-14- implicitly removable as the device is a “driver’s mobile device” which appears to enter a vehicle with a driver).  

As per claim 38, Applicant recites a system having essentially the same limitations as claim 29 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 39, Applicant recites a system having essentially the same limitations as claim 30 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 40, Applicant recites a non-transitory computer-readable medium having essentially the same limitations as claim 33 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 41, Applicant recites a system having essentially the same limitations as claim 34 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.




As per claim 44, Applicant recites a non-transitory computer-readable medium having essentially the same limitations as claim 29 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 45, Applicant recites a non-transitory computer-readable medium having essentially the same limitations as claim 30 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 46, Applicant recites a non-transitory computer-readable medium having essentially the same limitations as claim 33 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 47, Applicant recites a non-transitory computer-readable medium having essentially the same limitations as claim 34 and is as such rejected under the rationale presented supra as applicable mutatis mutandis.


Claims 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 10,664,917) in view of Lehmann (US 2011/0238289) as applied to claims 28 and 36 above (“Wasserman”), and further in view of Wohlstadter (US 2008/0082197).

As per claim 35, Wasserman teaches the method of claim 28.  Wasserman does not explicitly disclose processing the end point of the vehicle using a stochastic model.  However, in a related invention, Lacaille teaches the utilization of a stochastic neural network model ([0043]).  It would have been obvious to modify Wasserman to further process the determined end point of the vehicle using a stochastic model in order to predict outcomes accounting for certain levels of unpredictability or randomness.

As per claim 42, Wasserman teaches the system of claim 36.  Wasserman does not explicitly disclose processing the end point of the vehicle using a stochastic model.  However, in a related invention, Lacaille teaches the utilization of a stochastic neural network model ([0043]).  It would have been obvious to modify Wasserman to further process the determined end point of the vehicle using a stochastic model in order to predict outcomes accounting for certain levels of unpredictability or randomness.

Response to Arguments
Applicant's arguments filed December 31, 3030 “Remarks” have been fully considered but they are not persuasive. 

Objections to the Drawings
The Applicant has relied upon its amendments to counter the objections of the Non-Final rejection mailed September 10, 2020 “Non-Final”.  However, as indicated supra, a number of 

Rejections 35 U.S.C. §112
The Applicant has alleged that the 35 U.S.C. §112 rejections presented in the Non-Final action were rendered moot via the amendments filed December 31, 2020 (Remarks at 10).  A number of the presently rendered rejections have been maintained supra as the matters at the heart of the rejections were not addressed.  Additional rejections have been added in response to the instantly pending claims.  The Applicant has cited paragraph [0060] of its Specification as support for its amendments, however such paragraph does not appear to accord to the newly amended claims.  Those rejections countered purely upon the basis of amendments have been mooted or maintained as indicated supra.  Those which have been maintained have been so were not fully corrected or addressed by such amendments.  Without persuasive arguments, the Examiner renders these rejections final.

Additionally, the Applicant alleged “insurance can be determined based on the route and/or distance traveled, which are known to one of ordinary skill in the art” (Remarks at 11).  Applicant is advised that Attorney arguments cannot take the place of objective evidence (MPEP §716.01(c)).  As such, the Applicant’s statement is not considered of probative value or persuasive.  However, it appears that the Applicant is making an admission of prior art such that the concept of insurance based on the route and/or distance traveled (MPEP §2129).  

Rejections Under 35 U.S.C. §103


Applicant relies upon its arguments in favor of claim 28 to likewise support claims 36 and 43 without deviation or additional presentation of argument.  As such, claims 36 and 43 are rejected under the rationale presented supra. These rejections are rendered final.

Applicant relies upon its arguments relative to the base claims in favor of patentability of its dependent claims.  As such claims 29-30, 32-34, 37-41, and 44-47 are rejected due to their dependency upon claims 28, 36, and 43.  These rejections are rendered final.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663